Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 1 of 30 PageID #:
                                    3018
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 2 of 30 PageID #:
                                    3019
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 3 of 30 PageID #:
                                    3020
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 4 of 30 PageID #:
                                    3021
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 5 of 30 PageID #:
                                    3022
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 6 of 30 PageID #:
                                    3023
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 7 of 30 PageID #:
                                    3024
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 8 of 30 PageID #:
                                    3025
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 9 of 30 PageID #:
                                    3026
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 10 of 30 PageID #:
                                     3027
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 11 of 30 PageID #:
                                     3028
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 12 of 30 PageID #:
                                     3029
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 13 of 30 PageID #:
                                     3030
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 14 of 30 PageID #:
                                     3031
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 15 of 30 PageID #:
                                     3032
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 16 of 30 PageID #:
                                     3033
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 17 of 30 PageID #:
                                     3034
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 18 of 30 PageID #:
                                     3035
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 19 of 30 PageID #:
                                     3036
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 20 of 30 PageID #:
                                     3037
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 21 of 30 PageID #:
                                     3038
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 22 of 30 PageID #:
                                     3039
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 23 of 30 PageID #:
                                     3040
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 24 of 30 PageID #:
                                     3041
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 25 of 30 PageID #:
                                     3042
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 26 of 30 PageID #:
                                     3043
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 27 of 30 PageID #:
                                     3044
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 28 of 30 PageID #:
                                     3045
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 29 of 30 PageID #:
                                     3046
Case 1:17-cv-00052-IMK-MJA Document 121-1 Filed 07/24/19 Page 30 of 30 PageID #:
                                     3047
